FILED
                             NOT FOR PUBLICATION                            AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LONNIE CLARK WILLIAMS, Jr.,                       No. 12-15376

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00426-GEB-
                                                  EFB
  v.

GOMEZ; et al.,                                    MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Lonnie Clark Williams, Jr., appeals pro se from the

district court’s order revoking Williams’s in forma pauperis status and dismissing

her 42 U.S.C. § 1983 action alleging that prison officials poisoned her food and

denied her access to medication. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s interpretation and application of 28 U.S.C.

§ 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an

abuse of discretion its denial of leave to proceed in formal pauperis, O’Loughlin v.

Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

       The district court properly revoked Williams’s in forma pauperis status

because at least three of Williams’s prior § 1983 actions were dismissed for failure

to state a claim, and Williams did not plausibly allege that she was “under

imminent danger of serious physical injury” at the time that she lodged the

complaint. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055 (an exception

to the three-strikes rule exists only where “the complaint makes a plausible

allegation that the prisoner faced ‘imminent danger of serious physical injury’ at

the time of filing”).

       The district court did not abuse its discretion in denying Williams’s motion

for reconsideration because Williams provided no new evidence or argument

supporting the motion. See Sch. Dist. No. 1J, Multnomah Cnty, Or. v. ACandS,

Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and

grounds for granting a motion for reconsideration).

       AFFIRMED.




                                          2                                    12-15376